 



EXHIBIT 10.37
AMENDMENT NO. 4
TO THE
TANDY BRANDS ACCESSORIES, INC.
BENEFIT RESTORATION PLAN
     This Amendment No. 4 to the Tandy Brands Accessories, Inc. Benefit
Restoration Plan (“Amendment”) is made this 1st day of July, 2001 by Tandy
Brands Accessories, Inc. a corporation duly organized and existing under the
laws of the State of Delaware (“Company”).
     WHEREAS, the Company has previously amended the Tandy Brands Accessories,
Inc. Employees Investment Plan (“Employees Investment Plan”) to enable
participants therein to make salary deferral contributions thereunder pursuant
to section 401(k) of the Internal Revenue Code of 1986, amended (the “Code”),
and now desires to amend the Tandy Brands Accessories, Inc. Benefit Restoration
Plan (“Plan”) (i) to align applicable provisions of the Plan with such amendment
to the Employees Investment Plan, and (ii) to provide a special “one-time”
election for participants in the Plan to execute new participation agreements in
conjunction with this amendment to the Plan; and
     WHEREAS, pursuant to Article XII of the Plan, the Plan may be amended by
the Company;
     NOW, THEREFORE, effective July 1, 2001 (except as otherwise provided
herein), the Plan is hereby amended as follows:
     1. Article II is hereby amended and restated in its entirety to read as
follows:
“Article II
ELIGIBILITY
     Participation in the Plan shall be made available to a select group of
individuals providing services to the Company in key positions of management and
responsibility who are eligible to make contributions to the Employees
Investment Plan, the amount of which is reduced by reason of the application of
the limitations set forth in Sections 401(a)(17) or 402(g)(1) of the Code. Such
individuals may elect to participate hereunder by executing a participation
agreement in such form and at such time as the Committee

 



--------------------------------------------------------------------------------



 



shall require, provided that each participation agreement shall be executed no
later than the last day of June immediately preceding the Plan Year for which an
individual elects to make contributions to the Plan in accordance with the
provisions of Section 3.1 hereof. Notwithstanding the foregoing, in the first
year in which an individual becomes eligible to participate in the Plan, he may
elect to participate in the Plan by executing a participation agreement, in such
form as the Committee shall require, within thirty (30) days of the date on
which he is notified by the Chief Executive Officer of his eligibility to
participate in the Plan. In such event, his election to participate in the Plan
shall become effective as of the first full payroll period beginning in the
calendar quarter immediately following the Committee’s receipt of his
participation agreement. The determination as to the eligibility of any
individual to participate in the Plan shall be in the sole and absolute
discretion of the Chief Executive Officer of the Company, whose decision in that
regard shall be conclusive and binding for all purposes hereunder.
Notwithstanding any provision herein to the contrary, each Participant may make
a “one-time” election to elect to change his deferral election under the Plan
pursuant to the addition of salary reduction contributions under the Employees
Investment Plan by executing a participation agreement, in such form as the
Committee shall require, within thirty (30) days of the date on which he is
notified of his ability to make such a “one-time” election. In such event, his
election to participate in the Plan shall become effective as of the first full
payroll period following the Committee’s receipt of his participation
agreement.”
2. Article III is hereby amended and restated as follows:
“Article III
CONTRIBUTIONS
     3.1 For any Plan Year, a Participant who elects to contribute to the
Employees Investment Plan the lesser of: (i) the maximum elective deferral
permitted under Section 402(g)(1) of the Code with respect to the taxable year
in which such Plan Year begins, or (ii) the maximum salary reduction
contributions permitted under the terms of the Employees Investment Plan with
respect to such Plan Year, may irrevocably elect to defer a portion of the
Annual Compensation otherwise payable to him with respect to such Plan Year, in
the amount set forth below. The amount which a Participant may elect to defer
under this Plan for any Plan Year shall be a percentage of his Annual
Compensation for such Plan Year which is no less than one percent (1%), and no
greater than ten percent (10%), both of said amounts to be reduced by the total
contributions made to the Employees Investment Plan by the Participant during
such Plan Year. Any amounts withheld, pursuant to this Section 3.1, from the
Annual Compensation otherwise payable to a Participant shall be credited to his
Account as of the date on which such amounts would otherwise have been paid. For
purposes of this Section 3.1, “Annual Compensation” shall mean the total amounts
paid by the Company to the Participant as remuneration for personal services
rendered during each Plan Year, as reported on the Participant’s federal income
tax withholding statement or statements (Form W-2 or its subsequent equivalent),
together with any amounts not includable in the gross income of

2



--------------------------------------------------------------------------------



 



the Participant pursuant to Sections 125 or 402(e)(3) of the Code, but Annual
Compensation shall not include (i) any Company contributions made under the
Tandy Brands Accessories Stock Purchase Program which are used to purchase stock
for a participating Employee and are included in such Form W-2 as referred to
above and (ii) any amounts realized from the exercise of a non-qualified stock
option or from a disqualifying disposition of a stock option qualified under
Section 423 of the Code, if any.
At the time a Participant makes a deferral election pursuant to this
Section 3.1, the Participant shall elect the manner and date upon which his
benefit under the Plan (an “Initial Election”) shall be distributed (the
“Original Distribution Date”). A Participant shall have the option to change his
or her Initial Election to postpone, accelerate, or modify the manner of payment
of his benefit from that initially elected to be effective as of the Original
Distribution Date; provided that such election (the “Subsequent Election”) is
made at least one year prior to the Original Distribution Date. The distribution
elections described in this paragraph must be made on a form supplied by the
Committee for that purpose, and will only be valid if the form is filed with the
Committee at least two (2) years prior to the date on which the distribution
pursuant to the Subsequent Election is to be effective. In the event the
Participant files more than one distribution election, the last valid
distribution election shall control.
3.2 Within thirty (30) days following the last day of each calendar quarter, the
Company shall make matching contributions to the Plan on behalf of each
Participant who has deferred amounts under the Plan during such calendar quarter
in accordance with the provisions of Section 3.1 above, other than Participants
who terminated service with the Company during such calendar quarter. The
matching contribution shall equal one hundred fifty percent (150%) of the amount
deferred by the Participant under the terms of the Plan during such calendar
year. Matching contributions shall be invested solely in Company stock as
provided in Section 5.2 of the Plan.”
3. Article VII is hereby amended and restated as follows:
“Article VII
PAYMENT OF BENEFITS
     7.1 The payment of a Participant’s benefit shall be made either in a lump
sum in cash, or in cash payments in monthly installments over a period certain
not exceeding ten (10) years, such method of payment to be elected by the
Participant in the manner determined by the Committee. Payment shall commence at
the time specified by the Participant, which date shall be no earlier than the
last day of the five-year period commencing on the date of the Participant’s
election; provided, however, that distribution shall be made in any event upon
termination of employment if such date is earlier than the date elected by the
Participant.

3



--------------------------------------------------------------------------------



 



     7.2 Payment of a Participant’s death benefit shall be made to his
Beneficiary either in a lump sum in cash, or in cash payments in monthly
installments over a period certain not exceeding ten (10) years, such method of
payment to be elected by the Participant in the manner determined by the
Committee. Payment of a Participant’s death benefit shall commence as soon as
practicable following the Committee’s receipt of proper notice of such
Participant’s death.
     7.3 Notwithstanding the provisions of Section 7.1 or Section 7.2, the
benefits payable hereunder may be paid before they would otherwise be due if,
based on a change in the federal or applicable state tax or revenue laws, a
published ruling or similar announcement issued by the Internal Revenue Service,
a regulation issued by the Secretary of the Treasury, a decision by a court of
competent jurisdiction involving a Participant or a Beneficiary, or a closing
agreement made under Section 7121 of the Code that is approved by the Internal
Revenue Service and involves a Participant, the Committee determines that a
Participant has or will recognize income for federal or state income tax
purposes with respect to amounts that are or will be payable under the Plan
before they otherwise would be paid. The amount of any payments pursuant to this
Section 7.3 shall not exceed the lesser of (i) the amount in the Participant’s
Account or (ii) the amount of taxable income with respect to which the tax
liability is assessed or determined.
     7.4 The payment of benefits under the Plan shall begin as specified, in
accordance with the provisions of Section 7.1 or Section 7.2 hereof; provided
that, in case of administrative necessity, the starting date of payment of
benefits may be delayed up to thirty (30) days as long as such delay does not
result in the Participant or Beneficiary receiving the distribution in a
different taxable year than he would if no such delay had occurred.”

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment is adopted this 1st day of July    , 2001.

              ATTEST:       TANDY BRANDS ACCESSORIES, INC.
 
           
/s/ Mark J. Flaherty
      By:   /s/ J.S.B. Jenkins
 
           
Assistant Secretary
      Name:    
 
           
 
      Title:    
 
           

5